RUDMAN, Justice,
dissenting.
I agree with the Court that a summary judgment was improperly granted to Richard Taylor. In my view, however, an employer’s immunity from civil liability is dependent on strict compliance with the provisions of the Workers’ Compensation Act. Accordingly, I respectfully dissent from that part of the Court’s opinion affirming the summary judgment in favor of TSG.
An employer under the Workers’ Compensation Act surrenders its common law defenses to liability in exchange for immunity from the employee’s common law rights of action. Roberts v. American Chain & Cable Co., 259 A.2d 43, 46 (Me.1969). The rights of action accruing to an employee are exchanged for compensation for work-related injuries, regardless of fault. Perry v. Hartford Accident and Indem. Co., 481 A.2d 133, 138-39 (Me.1984). This arrangement, and the rights and liabilities it creates, is purely statutory. Roberts, 259 A.2d at 49.
When interpreting a statute, the cardinal rale is to follow the plain language of the statute. Perry, 481 A.2d at 138. Although, in the course of our interpretations of the workers’ compensation law that axiom has been relaxed somewhat to allow liberal interpretation in favor of the employee to accomplish the beneficial and humanitarian purposes of the Act, Delano v. City of South Portland, 405 A.2d 222, 224-25 (Me.1979), a liberal construction never justifies the creation of rights or liabilities not found in the Act. Id. at 225; Rines v. Scott, 432 A.2d 767, 769 (Me.1981).
The Workers’ Compensation Act applicable to this action provided that “[a]n employer who has secured the payment of compensation in conformity with sections 21-A to 27 [of the Act] is exempt from civil actions ... involving personal injuries sustained by an employee arising out of and in the course of employment, or for death resulting from those injuries.” 39 M.R.S.A. § 4 (Supp. 1992). (emphasis added) The pertinent sections of the Act lay out stringent requirements to be fulfilled by an employer to comply with the Act and qualify for immunity. If the employer chose to purchase coverage *452from an insurance company, that company must have been approved by the Superintendent of Insurance and must issue a policy in the form approved by the Superintendent. 39 M.R.S.A. § 23(1) (1989). If the employer wished to self-insure, it must provide the Superintendent with proof of solvency and ability to pay potential compensation payments. 39 M.R.S.A. § 23(2) (Supp.1992).
These explicit requirements protect Maine’s ivorkers, and their plain language prohibits employers from self-designing programs that comply only approximately with the Act. TSG has not secured the payment of compensation as required by the Act. Id. § 4. TSG’s contract with ESA simply fails to meet the requirements of the Act in that the contract is not an insurance policy issued by a company approved by the Superintendent of Insurance in the form approved by the Superintendent. The fact that ESA had contracted with Travelers to provide workers’ compensation coverage for all of its employees is not sufficient to afford TSG immunity. .Nor does ESA’s payments to Mr. Peavey to date fulfill the requirements of the Act.
I therefore would hold that TSG failed to comply with the Act, and was not an assenting employer exempt from this civil action involving a personal injury.